DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2021 was filed after the mailing date of the patent application on 27 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 29 July 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities:  Claim 1 and Claim 29 recite “determining, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information” and “determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information” respectively.  Here, the recitations, “a single instance of control information” and “repeated instances of the control information”, are not in accordance with antecedent basis because said recitations have occurred in the claim previously.  Examiner respectfully suggests amending “a single instance of control information” and “repeated instances of the control information” to “[[a]] the single instance of the control information” and “the repeated instances of the control information”.  Appropriate correction is required.
Claims 19 and 30 are objected to because of the following informalities:  Claim 19 and Claim 30 recite “determining, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information” and “determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information” respectively.  Here, the recitations, “a single instance of control information” and “repeated instances of the control information”, are not in accordance with antecedent basis because said recitations have occurred in the claim previously.  Examiner respectfully suggests amending “a single instance of control information” and “repeated instances of the control information” to “[[a]] the single instance of the control information” and “the repeated instances of the control information”.  Appropriate correction is required.
Claims 4, 8, 11, 20, and 23 are objected to because of the following informalities:  Said claims recite “the single instance of control information”.  Here, “control information” should be preceded by the indefinite article, “the”, consistent with antecedent basis.  Examiner respectfully suggests amending “the single instance of control information” to “the single instance of the control information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10, 18-21, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian et al. (US 20200128587 A1; hereinafter referred to as “Qian”).
Regarding Claim 29, Qian discloses an apparatus for wireless communication at a user equipment, comprising: 
a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus (¶200-204 & Fig. 21 & ¶214, Xian discloses a terminal comprising a controller and memory where the memory stores computer program for execution by the controller) to: 
receive, from a base station, an indication of a random access response (RAR) window configuration (¶102 & Fig. 3 (310), Qian discloses receiving, by a user equipment (UE) 10 from a base station (BS) 20, system configuration information where the system configuration information indicates information including a Random Access Response (RA) detecting window configuration), the RAR window configuration indicating one or more first RAR windows (¶102 & Fig. 3 (310), Qian further discloses a first group of RAR detecting windows for UE with beam reciprocity and a second group of RAR windows for UE without beam reciprocity.  Examiner correlates the second group of RAR detecting windows to “one or more first windows”) support a single instance of control information (¶30, Qian discloses that a single RAR will be received across all the RAR detecting windows) and indicating one or more second RAR windows (¶102 & Fig. 3 (310), Qian further discloses a first group of RAR detecting windows for UE with beam reciprocity and a second group of RAR windows for UE without beam reciprocity.  Examiner correlates the first group of RAR detecting windows to “one or more second windows”) support repeated instances of the control information (¶32-34, Qian discloses that at least two RARs will be received across all the RAR detecting windows); 
determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information (¶30-32 & Fig. 8 & Fig. 10 & Fig. 12 & ¶146, Qian discloses the system configuration information allows the UE to determine whether a first RAR detecting window and a plurality of additional RAR detecting windows support a plurality of RARs); and 
monitor, based on the determining, one or more slots of the current RAR window for the single instance of the control information or the repeated instances of the control information (¶104-105 & Fig. 3 (330), Qian discloses monitoring, by the UE, to receive over a plurality of RAR detecting windows at least one RAR from the BS).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 29.
Regarding Claim 2, Qian discloses the method of claim 1.
Qian further discloses the receiving the indication of the RAR window configuration includes receiving system information from the base station (¶109, Qian discloses that reception of the system configuration information via an information block from the BS), wherein the receiving the system information from the base station includes receiving at least one of a system information block (SIB) or a master information block (MIB) (¶109, Qian discloses that reception of the system configuration information via a main information block (MIB) or a system information block (SIB) from the BS).
Regarding Claim 3, Qian discloses the method of claim 1.
Qian further discloses the receiving the indication of the RAR window configuration includes receiving system information from the base station (¶109, Qian discloses that reception of the system configuration information via an information block from the BS), wherein the receiving the system information from the base station includes receiving the system information via at least one of a physical broadcast channel (PBCH) (¶109, Qian discloses that reception of the system configuration information on a broadcast channel) or a physical downlink shared channel (PDSCH).
Regarding Claim 4, Qian discloses the method of claim 1.
Qian further discloses the determining whether the segment of the current RAR window supports the single instance of control information or the repeated instances of the control information includes determining whether the current RAR window is part of the one or more first RAR windows or the one or more second RAR windows (¶30-32 & Fig. 8 & Fig. 10 & Fig. 12 & ¶146, Qian discloses the system configuration information indicates, to the UE, that a particular RAR detecting window is one of a first group of RAR detecting windows for UE with beam reciprocity or of a second group of RAR windows for UE without beam reciprocity).
Regarding Claim 5, Qian discloses the method of claim 4.
Qian further discloses the determining whether the current RAR window is part of the one or more first RAR windows or the one or more second RAR windows is based on a predefined pattern (¶30-32 & Fig. 8 & Fig. 10 & Fig. 12 & ¶146, Qian discloses the system configuration information indicates, to the UE, that a particular RAR detecting window is one of a first group of RAR detecting windows for UE with beam reciprocity or of a second group of RAR windows for UE without beam reciprocity.  Here, the predefined pattern of RAR detecting windows would be indicated by the system configuration information).
Regarding Claim 6, Qian discloses the method of claim 5.
Qian further discloses the predefined pattern is an alternating pattern of the one or more first RAR windows and the one or more second RAR windows (¶155-156 & Fig. 12, Qian discloses a pattern of three adjacent RAR detecting windows for UE with beam reciprocity that alternates to a single RAR detecting window for UE without beam reciprocity).
Regarding Claim 7, Qian discloses the method of claim 4.
Qian further discloses receiving, from the base station, the system information for the current RAR window via at least one of a system information block (SIB) (¶109, Qian discloses that reception of the system configuration information via a system information block (SIB) from the BS), a master information block (MIB) (¶109, Qian discloses that reception of the system configuration information via a main information block (MIB) from the BS), remaining minimum system information (RMSI), a physical broadcast channel (PBCH) (¶109, Qian discloses that reception of the system configuration information on a broadcast channel), or a physical downlink shared channel (PDSCH), wherein the determining whether the current RAR window is part of the one or more first RAR windows or the one or more second RAR windows is based on the system information for the current RAR window received from the base station (¶30-32 & Fig. 8 & Fig. 10 & Fig. 12 & ¶146, Qian discloses the system configuration information indicates, to the UE, that a particular RAR detecting window is one of a first group of RAR detecting windows for UE with beam reciprocity or of a second group of RAR windows for UE without beam reciprocity).
Regarding Claim 8, Qian discloses the method of claim 1.
Qian further discloses the determining whether the segment of the current RAR window supports the single instance of control information or the repeated instances of the control information includes determining whether the segment of the current RAR window is one or more first segments of the current RAR window supporting the single instance of control information or one or more second segments of the current RAR window supporting repeated instances of the control information (¶30-32 & Fig. 8 & Fig. 10 & Fig. 12 & ¶146 & ¶102 & Fig. 3 (310), Qian discloses that the system configuration information would indicate, to the UE, whether a particular RAR detecting window is in a first group of RAR detecting windows for UE with beam reciprocity and a second group of RAR windows for UE without beam reciprocity.  Examiner correlates a predefined pattern to the RAR detecting windows indicated in the system configuration information).
Regarding Claim 9, Qian discloses the method of claim 8.
Qian further discloses determining whether a RAR communication is scheduled within the one or more first segments of the current RAR window or scheduled within the one or more second segments of the current RAR window (¶155-156 & Fig. 12, Qian discloses determining, by the UE, to monitor for receiving a RAR within a first group of RAR detecting windows for UE with beam reciprocity and a second group of RAR windows for UE without beam reciprocity).
Regarding Claim 10, Qian discloses the method of claim 9.
Qian further discloses the RAR communication includes at least one of a physical downlink shared channel (PDSCH) message or a physical downlink control channel (PDCCH) message (¶15, Qian discloses that the UE monitors a downlink control channel for a RAR message.  Examiner correlates a downlink control channel to a “PDCCH”).
Regarding Claim 18, Qian discloses the method of claim 15.
Regarding Claim 30, Qian discloses an apparatus for wireless communication at a base station, comprising: 
a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus (¶207-211 & Fig. 22 & ¶214, Qian discloses a base station comprising a controller and memory where the memory stores computer program for execution by the controller) to: 
transmit an indication of a random access response (RAR) window configuration (¶102 & Fig. 3 (310), Qian discloses transmitting, by a base station (BS) from a user equipment (UE), system configuration information where the system configuration information indicates information including a Random Access Response (RA) detecting window configuration), the RAR window configuration indicating one or more first RAR windows (¶102 & Fig. 3 (310), Qian further discloses a first group of RAR detecting windows for UE with beam reciprocity and a second group of RAR windows for UE without beam reciprocity.  Examiner correlates the second group of RAR detecting windows to “one or more first windows”) support a single instance of control information (¶30, Qian discloses that a single RAR will be received across all the RAR detecting windows) and indicating one or more second RAR windows (¶102 & Fig. 3 (310), Qian further discloses a first group of RAR detecting windows for UE with beam reciprocity and a second group of RAR windows for UE without beam reciprocity.  Examiner correlates the first group of RAR detecting windows to “one or more second windows”) support repeated instances of the control information (¶32-34, Qian discloses that at least two RARs will be received across all the RAR detecting windows); 
determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information (¶30-32 & Fig. 10 & Fig. 12 & ¶146, Qian discloses the system configuration information allows the UE to determine whether a first RAR detecting window and a plurality of additional RAR detecting windows support a plurality of RARs); and 
transmit, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the current RAR window (¶104-105 & Fig. 3 (330), Qian discloses transmitting, by the BS to the UE, at least one RAR within a plurality of RAR detecting windows based on the system configuration information)
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 30.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 4.
Regarding Claim 21, Qian discloses the method of claim 19.
Qian further discloses [the method] further comprising:
determining the current RAR window will support repeated instances of the control information (¶30-32 & Fig. 8 & Fig. 10 & Fig. 12 & ¶146, Qian discloses the system configuration information indicates, to the BS, that a particular RAR detecting window is one of a first group of RAR detecting windows for UE with beam reciprocity or of a second group of RAR windows for UE without beam reciprocity); and 
transmitting an indication that the current RAR window supports repeated instances of the control information (¶102 & Fig. 3 (310), Qian discloses transmitting, by the BS to the UE, system configuration information where the system configuration information indicates information indicating whether each RAR detecting window supports more than one RAR).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Pjanic et al. (US 20200221502 A1; hereinafter referred to as “Pjanic”).
Regarding Claim 11, Qian discloses the method of claim 1.
However, Qian does not disclose determining the segment of the current RAR window supports repeated instances of the control information; and the monitoring the one or more slots of the current RAR window includes monitoring a plurality of slots of the current RAR window for the repeated instances of the control information.
Pjanic, a prior art reference in the same field of endeavor, teaches determining the segment of the current RAR window supports repeated instances of the control information (¶11 & ¶65-68 & Fig. 3, Pjanic teaches a repetition level configured by RRC signaling which allows the UE to determine how many times the RAR will be repeated.  Fig. 3, Examiner correlates the RAR window to a set of TTIs in which a RAR is to be received (See TTIs x, x+1, x+2, and x+3 of Fig. 3).  Examiner correlates a RAR to control information.  Examiner correlates a signaled repetition level to a determination that a current RAR window supports repeated instances of control information); and 
the monitoring the one or more slots of the current RAR window includes monitoring a plurality of slots of the current RAR window for the repeated instances of the control information (¶11 & ¶65-68 & Fig. 3, Pjanic teaches monitoring a plurality of transmission time intervals (TTIs) for at least one RAR based upon a repetition level).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by determining the segment of the current RAR window supports repeated instances of the control information and the monitoring the one or more slots of the current RAR window includes monitoring a plurality of slots of the current RAR window for the repeated instances of the control information as taught by Pjanic because coverage is enhanced by enabling repetition of random access transmissions (Pjanic, ¶11-12).
Regarding Claim 12, Qian in view of Pjanic discloses the method of claim 11.
However, Qian does not disclose the monitoring the plurality of slots of the current RAR window for the repeated instances of the control information is based on a repetition level.
Pjanic, a prior art reference in the same field of endeavor, teaches the monitoring the plurality of slots of the current RAR window for the repeated instances of the control information is based on a repetition level (¶11 & ¶65-68 & Fig. 3, Pjanic teaches monitoring a plurality of transmission time intervals (TTIs) for at least one RAR based upon a repetition level indicated by RRC signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by requiring that the monitoring the plurality of slots of the current RAR window for the repeated instances of the control information is based on a repetition level as taught by Pjanic because coverage is enhanced by enabling repetition of random access transmissions (Pjanic, ¶11-12).
Regarding Claim 22, Qian discloses the method of claim 21.
However, Qian does not disclose the determining the current RAR window will support repeated instances of the control information is at least partially based on a connectivity condition between the base station and one or more user equipments (UEs).
Pjanic, a prior art reference in the same field of endeavor, teaches the determining the current RAR window will support repeated instances of the control information is at least partially based on a connectivity condition between the base station and one or more user equipments (UEs) (¶72-76 & Fig. 4 (S41-S42) & ¶63, Pjanic discloses determining, by the eNB, a repetition level for random access responses (RARs) based upon a ratio of successful to initiated random access attempts with a UE.  Examiner correlates a ratio of successful to initiated random access attempts to “a connectivity condition” because the ratio would be larger when the connection between the UE and the BS is good/stable and would be smaller when the connection is poor).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by requiring that the determining the current RAR window will support repeated instances of the control information is at least partially based on a connectivity condition between the base station and one or more user equipments (UEs) as taught by Pjanic because coverage is enhanced by enabling repetition of random access transmissions (Pjanic, ¶11-12).
Regarding Claim 23, Qian discloses the method of claim 19.
However, Qian does not disclose the determining whether the segment of the current RAR window supports the single instance of control information or the repeated instances of the control information includes determining the segment of the current RAR window supports repeated instances of the control information; and the transmitting the single instance of the control information or the repeated instances of the control information includes transmitting the repeated instances of the control information in a plurality of slots of the RAR window.
Pjanic, a prior art reference in the same field of endeavor, teaches the determining whether the segment of the current RAR window supports the single instance of control information or the repeated instances of the control information includes 
determining the segment of the current RAR window supports repeated instances of the control information (¶72-76 & Fig. 4 (S41-S42) & ¶63 & ¶71, Pjanic discloses determining, by the eNB, a repetition level for random access responses (RARs) based upon a ratio of successful to initiated random access attempts with a UE in order to signal to the UE the repetition number); and the 
transmitting the single instance of the control information or the repeated instances of the control information includes transmitting the repeated instances of the control information in a plurality of slots of the RAR window (¶72-76 & Fig. 4 (S41-S42) & ¶69, Pjanic discloses transmitting, by the eNB to the UE, random access responses based upon a repetition level.  Fig. 3, Pjanic further discloses that the repeated RARs are transmitted over a plurality of TTIs that form a RAR response window).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by requiring that the determining whether the segment of the current RAR window supports the single instance of control information or the repeated instances of the control information includes determining the segment of the current RAR window supports repeated instances of the control information; and the transmitting the single instance of the control information or the repeated instances of the control information includes transmitting the repeated instances of the control information in a plurality of slots of the RAR window as taught by Pjanic because coverage is enhanced by enabling repetition of random access transmissions (Pjanic, ¶11-12).
Regarding Claim 24, Qian discloses the method of claim 23.
However, Qian does not disclose the transmitting the repeated instances of the control information in the plurality of slots of the RAR window is based on a repetition level.
Pjanic teaches the transmitting the repeated instances of the control information in the plurality of slots of the RAR window is based on a repetition level (¶72-76 & Fig. 4 (S41-S42) & ¶69, Pjanic discloses transmitting, by the eNB to the UE, random access responses based upon a repetition level.  Fig. 3, Pjanic further discloses that the repeated RARs are transmitted over a plurality of TTIs that form a RAR response window).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by requiring that the transmitting the repeated instances of the control information in the plurality of slots of the RAR window is based on a repetition level as taught by Pjanic because coverage is enhanced by enabling repetition of random access transmissions (Pjanic, ¶11-12).
Regarding Claim 25, Qian discloses the method of claim 23.
However, Qian does not explicitly disclose transmitting a RAR message in a data channel based at least in part on the repeated instances of the control information.
Pjanic, a prior art reference in the same field of endeavor, teaches transmitting a RAR message in a data channel based at least in part on the repeated instances of the control information (¶65 & Fig. 3 (Random Access Response (PDSCH), Pjanic teaches transmitting a random access response over a Physical Downlink Data Shared Channel.  ¶65-68 & Fig. 3, Pjanic teaches that the random access response (RAR) may be repeated through the PDSCH).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by transmitting a RAR message in a data channel based at least in part on the repeated instances of the control information as taught by Pjanic because coverage is enhanced by enabling repetition of random access transmissions (Pjanic, ¶11-12).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Stern-Berkowitz et al. (US 20170280481 A1; hereinafter referred to as “Stern-Berkowitz”).
Regarding Claim 13, Qian discloses the method of claim 11.
However, Qian does not disclose receiving, from the base station based on the monitoring, two or more of the repeated instances of the control information; combining the received, repeated instances of the control information to form a combined control information; and decoding the combined control information.
Stern-Berkowitz, a prior art reference in the same field of endeavor, teaches [the method] further comprising:
receiving, from the base station based on the monitoring, two or more of the repeated instances of the control information (¶101 & 3A (310) & ¶4, Stern-Berkowitz teaches receiving, by a user equipment (UE) from an evolved node B (eNB), repeated random access responses (RARs)); 
combining the received, repeated instances of the control information to form a combined control information (¶101 & 3A (310) & ¶4, Stern-Berkowitz teaches combining, by the UE, repeated random access responses (RARs)); and 
decoding the combined control information (¶101 & 3A (310) & ¶4, Stern-Berkowitz teaches decoding, by the UE, combined repeated RARs).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by receiving, from the base station based on the monitoring, two or more of the repeated instances of the control information; combining the received, repeated instances of the control information to form a combined control information; and decoding the combined control information as taught by Stern-Berkowitz because the reception of random access responses (RARs) is improved by transmitting RARs according to a repetition level (Stern-Berkowitz, ¶90 & ¶97).
Regarding Claim 14, Qian in view of Stern-Berkowitz discloses the method of claim 13.
However, Qian does not disclose the method further comprising: monitoring for a RAR message in a data channel based on the decoded combined control information.
Stern-Berkowitz, a prior art reference in the same field of endeavor, teaches the method further comprising: 
monitoring for a RAR message in a data channel based on the decoded combined control information (¶93, Stern-Berkowitz teaches that control information from the PDCCH and/or ePDCCH may indicate a location and/or parameters for monitoring a Physical Downlink Shared Channel (PDSCH) for a RAR).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Qian by monitoring for a RAR message in a data channel based on the decoded combined control information as taught by Stern-Berkowitz because the reception of random access responses (RARs) is improved by transmitting RARs according to a repetition level (Stern-Berkowitz, ¶90 & ¶97).

Allowable Subject Matter
Claims 15-18 and 26-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474